UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22342 2009 Dole Food Automatic Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Name and address of agent for service) (213) 615-6043 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. 2009 Dole Food Automatic Common Exchange Security Trust Schedule of Investments March 31, 2011 (Unaudited) Maturity Par Amortized Security Description Date Value Cost Fair Value Stripped United States Treasury Notes - 8.02%* Stripped United States Treasury Note 08/15/2011 Stripped United States Treasury Note 02/15/2012 Stripped United States Treasury Note 08/15/2012 Total Stripped United States Treasury Notes United States Treasury Bills - 3.21%* United States Treasury Bill 04/28/2011 United States Treasury Bill 07/28/2011 Total United States Treasury Bills Forward Purchase Contract - 88.77%* D. Murdock Living Trust / 2009 Dole Food Automatic Common Exchange Security Trust Purchase Agreement Total Forward Purchase Contracts Total Investments - 100.00%* $ 265,088,039 Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* Footnotes *Percentages are stated as a percent of net assets. Federal Income Taxation The Trust is not an association taxable as a corporation for Federal or State income tax purposes; accordingly, no provision is required for such taxes.Specifically, the Trust is a grantor trust under the U.S. federal and State income tax laws and as such, TRACES holders will be treated as if each holder owns directly its proportionate share of the assets held by the Trust. As of March 31, 2011, gross unrealized appreciation of investments, based on cost for Federal income tax purposes, aggregated $62,171,641, all of which related to appreciated investments.There was no unrealized depreciation of investments for tax purposes.The aggregate cost of investments for Federal income tax purposes was $265,088,039 at March 31, 2011. Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Valuations that are based on other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment spreads, credit risk, etc.) Level 3: Valuations based on significant unobservable inputs that are not corroborated by market data. In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Fair Value Measurements at March 31, 2011 Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description March 31, 2011 (Level 1) (Level 2) (Level 3) Other U.S. Treasury Securities $ $ $
